Title: To Thomas Jefferson from H.O. Herbert, 19 July 1802
From: Herbert, H.O.
To: Jefferson, Thomas


          
            Dear Sir/
            Philadelphia 19 July 1802
          
          In the Month of April last, I did myself the Honor of waiting on you, with an Engraving of an “Air pump Vapour Bath” as used in England—Your Politeness on that occasion I shall never forget.
          I now take the Liberty of introducing myself, a second Time to your notice, for the Purpose of informing you, that I have this Day received from Mr Whitney, a Machine complete in all its Parts, & fit for immediate Operation—
          Dr. Bulles who will do me the Faver to present this Letter, will at the same time convey to you Two Plates of the Machine—which I hope you will do me the Honor to accept—May I presume to hope also that you will extend to my Invention in its Introducation, that Patronage, which you have ever done to all useful Inventions & Improvements, & for which your character stands so iminently & deservedly conspicuous—
          The Principle of the “Air Pump Vapour Bath,” is to convey Steam or Vapour to diseased Limbs & take off the Pressure of the Atmosphere—It is also calculated to be of the greatest Service by changing the Action of the diseased Parts. And I have no Doubt but, that it will rank among the first of modern Improvements in Medecine—& under the Superintendance of professional Men, prove a powerful Means not only of alleviating, but frequently curing, many Diseases which have hitherto been considered as incurable—I am with the greatest Esteem & Respect
          Dear Sir Your mo Obed & very Hble Serv.
          
            H:O: HebertYork Street in South Third
          
        